THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.




WARRANT TO PURCHASE




SHARES OF COMMON STOCK




OF




VISTAGEN THERAPEUTICS, INC.







Expires December 31, 2016




No.: CSW-621

Number of Shares:  250,000

Date of Issuance: May 14, 2014




FOR VALUE RECEIVED, subject to the provisions hereinafter set forth, the
undersigned, VISTAGEN THERAPEUTICS, INC., a Nevada corporation (together with
its successors and assigns, the “Issuer”), hereby certifies that PLATINUM LONG
TERM GROWTH VII, LLC, a Delaware limited liability company, or its registered
assigns, is entitled to subscribe for and purchase, during the period specified
in this Warrant, up to TWO HUNDRED FIFTY THOUSAND (250,000) shares (subject to
adjustment as hereinafter provided) of the duly authorized, validly issued,
fully paid and non-assessable Common Stock of the Issuer, at an exercise price
per share equal to the Warrant Price then in effect, subject, however, to the
provisions and upon the terms and conditions hereinafter set forth.  Capitalized
terms used in this Warrant and not otherwise defined herein shall have the
respective meanings specified in  hereof.

Article 1  - Term



Section 1.1

Term

The right to subscribe for and purchase shares of Warrant Stock represented
hereby shall commence on May 14, 2014 (the “Commencement Date”) and shall expire
at 5:00 p.m., Eastern Time, on December 31, 2016 (such period being the “Term”).

Article 2  - Method of Exercise; Issuance of New Warrant; Transfer and Exchange.



Section 2.1

Time of Exercise

The purchase rights represented by this Warrant may be exercised in whole or in
part at any time and from time to time during the Term commencing on the
Commencement Date.



Section 2.2

Method of Exercise

The Holder hereof may exercise this Warrant, in whole or in part by the payment
to the Issuer of an amount of consideration therefor equal to the Warrant Price
in effect on the date of such exercise multiplied by the number of shares of
Warrant Stock with respect to which this Warrant is then being exercised,
payable at such Holder’s election (i) by certified or official bank check or by
wire transfer to an account designated by the Issuer, (ii) by “cashless
exercise” in accordance with the provisions of  below, or (iii) by a combination
of the foregoing methods of payment selected by the Holder of this Warrant. The
Holder need not surrender this Warrant upon exercise (other than an exercise in
whole), but shall provide notice of such exercise by e-mail, fax or other
transmission substantially in the form attached hereto.



Section 2.3

Cashless Exercise

Notwithstanding any provisions herein to the contrary at any time following the
Original Issue Date, if the Per Share Market Value of one share of Common Stock
is greater than the Warrant Price (at the date of calculation as set forth
below), the Holder may exercise this Warrant by a cashless exercise; but, only
if the sale by the Holder of the shares of Common Stock to be received upon
exercise are not registered under an effective registration statement filed by
the Issuer with the Securities and Exchange Commission.  In the event of a
cashless exercise, the Holder shall receive the number of shares of Common Stock
equal to an amount (as determined below) by surrender of this Warrant at the
principal office of the Issuer together with the properly endorsed Notice of
Exercise in which event the Issuer shall issue to the Holder a number of shares
of Common Stock computed using the following formula:

X = Y - (A)(Y)

      

      B

Where

X =

the number of shares of Common Stock to be issued to the Holder.




Y =

the number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised.




A =

the Warrant Price.




B =

the Per Share Market Value of one share of Common Stock.






Section 2.4

Issuance of Stock Certificates

In the event of any exercise of the rights represented by this Warrant in
accordance with and subject to the terms and conditions hereof: (i) certificates
for the shares of Warrant Stock so purchased shall be dated the date of such
exercise and delivered to the Holder hereof within a reasonable time, not
exceeding three (3) Trading Days after such exercise (the “Delivery Date”), and
the Holder hereof shall be deemed for all purposes to be the Holder of the
shares of Warrant Stock so purchased as of the date of such exercise, and (ii)
unless this Warrant has expired, a new Warrant representing the number of shares
of Warrant Stock, if any, with respect to which this Warrant shall not then have
been exercised (less any amount thereof which shall have been canceled in
payment or partial payment of the Warrant Price as hereinabove provided) shall
also be issued to the Holder hereof at the Issuer’s expense within such time.



Section 2.5

Transferability of Warrant

Subject to , this Warrant may be transferred by the Holder without the consent
of the Issuer.  If transferred pursuant to this paragraph, this Warrant may be
transferred on the books of the Issuer by the Holder hereof in person or by the
Holder’s duly authorized attorney, upon surrender of this Warrant at the
principal office of the Issuer, properly endorsed (by the Holder executing an
assignment in the form attached hereto) and upon payment of any necessary
transfer tax or other governmental charge imposed upon such transfer.  This
Warrant is exchangeable at the principal office of the Issuer for Warrants for
the purchase of the same aggregate number of shares of Warrant Stock, each new
Warrant to represent the right to purchase such number of shares of Warrant
Stock as the Holder hereof shall designate at the time of such exchange.  All
Warrants issued on transfers or exchanges shall be dated the Original Issue Date
and shall be identical with this Warrant except as to the number of shares of
Warrant Stock issuable pursuant hereto.



Section 2.6

Continuing Rights of Holder

The Issuer will, at the time of or at any time after each exercise of this
Warrant, upon the request of the Holder hereof, acknowledge in writing the
extent, if any, of its continuing obligation to afford to such Holder all rights
to which such Holder shall continue to be entitled after such exercise in
accordance with the terms of this Warrant, provided that if any such Holder
shall fail to make any such request, the failure shall not affect the continuing
obligation of the Issuer to afford such rights to such Holder.



Section 2.7

Compliance with Securities Laws



2.7.1

The Holder of this Warrant, by acceptance hereof, acknowledges that this Warrant
and the shares of Warrant Stock to be issued upon exercise hereof are being
acquired solely for the Holder’s own account and not as a nominee for any other
party, and for investment, and that the Holder will not offer, sell or otherwise
dispose of this Warrant or any shares of Warrant Stock to be issued upon
exercise hereof except pursuant to an effective registration statement, or an
exemption from registration, under the Securities Act and any applicable state
securities laws.



2.7.2

Except as provided in Section  below, this Warrant and all certificates
representing shares of Warrant Stock issued upon exercise hereof shall be
stamped or imprinted with a legend in substantially the following form:




THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR VISTAGEN THERAPEUTICS, INC. SHALL HAVE
RECEIVED AN OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE
SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS
NOT REQUIRED.



2.7.3

The restrictions imposed by this  upon the transfer of this Warrant or the
shares of Warrant Stock to be purchased upon exercise hereof shall terminate (A)
when such securities shall have been resold pursuant to an effective
registration statement under the Securities Act, (B) upon the Issuer’s receipt
of an opinion of counsel, in form and substance reasonably satisfactory to the
Issuer, addressed to the Issuer to the effect that such restrictions are no
longer required to ensure compliance with the Securities Act and state
securities laws or (C) upon the Issuer’s receipt of other evidence reasonably
satisfactory to the Issuer that such registration and qualification under the
Securities Act and state securities laws are not required.  Whenever such
restrictions shall cease and terminate as to any such securities, the Holder
thereof shall be entitled to receive from the Issuer (or its transfer agent and
registrar), without expense (other than applicable transfer taxes, if any), new
Warrants (or, in the case of shares of Warrant Stock, new stock certificates) of
like tenor not bearing the applicable legend required by Section  above relating
to the Securities Act and state securities laws.



Section 2.8

Buy In

In addition to any other rights available to the Holder, if the Issuer fails to
cause its transfer agent to transmit to the Holder a certificate or certificates
representing the Warrant Stock pursuant to an exercise on or before the Delivery
Date, and if after such date the Holder is required by its broker to purchase
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Holder of the Warrant Stock which the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Issuer shall (1)
pay in cash to the Holder the amount by which (x) the Holder’s total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased exceeds (y) the amount obtained by multiplying (A) the number of
shares of Warrant Stock that the Issuer was required to deliver to the Holder in
connection with the exercise at issue times, (B) the price at which the sell
order giving rise to such purchase obligation was executed, and (2) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of shares of Warrant Stock for which such exercise was not honored or
deliver to the Holder the number of shares of Common Stock that would have been
issued had the Issuer timely complied with its exercise and delivery obligations
hereunder.  For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (1) of the immediately
preceding sentence the Issuer shall be required to pay the Holder $1,000.  The
Holder shall provide the Issuer written notice indicating the amounts payable to
the Holder in respect of the Buy-In, together with applicable confirmations and
other evidence reasonably requested by the Issuer.  Nothing herein shall limit
the Holder’s right to pursue any other remedies available to it hereunder, at
law or in equity including, without limitation, a decree of specific performance
and/or injunctive relief with respect to the Issuer’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of this Warrant
as required pursuant to the terms hereof.

Article 3  - Stock Fully Paid; Reservation and Listing of Shares; Covenants



Section 3.1

Stock Fully Paid

The Issuer represents, warrants, covenants and agrees that all shares of Warrant
Stock which may be issued upon the exercise of this Warrant or otherwise
hereunder will, upon issuance, be duly authorized, validly issued, fully paid
and non-assessable and free from all taxes, liens and charges created by or
through Issuer.  The Issuer further covenants and agrees that during the period
within which this Warrant may be exercised, the Issuer will at all times have
authorized and reserved for the purpose of the issue upon exercise of this
Warrant a number of shares of Common Stock equal to at least 150% of the
aggregate number of shares of Common Stock exercisable hereunder to provide for
the exercise of this Warrant (without regard to limitations on exercisability
set forth in ).



Section 3.2

Reservation

If any shares of Common Stock required to be reserved for issuance upon exercise
of this Warrant or as otherwise provided hereunder require registration or
qualification with any governmental authority under any federal or state law
before such shares may be so issued, the Issuer will in good faith use its best
efforts as expeditiously as possible at its expense to cause such shares to be
duly registered or qualified.  If the Issuer shall list any shares of Common
Stock on any securities exchange or market it will, at its expense, list
thereon, maintain and increase when necessary such listing, of, all shares of
Warrant Stock from time to time issued upon exercise of this Warrant or as
otherwise provided hereunder, and, to the extent permissible under the
applicable securities exchange’s rules, all unissued shares of Warrant Stock
which are at any time issuable hereunder, so long as any shares of Common Stock
shall be so listed.  The Issuer will also so list on each securities exchange or
market, and will maintain such listing of, any other securities which the Holder
of this Warrant shall be entitled to receive upon the exercise of this Warrant
if at the time any securities of the same class shall be listed on such
securities exchange or market by the Issuer.



Section 3.3

Covenants

The Issuer shall not by any action including, without limitation, amending the
Articles of Incorporation or the by-laws of the Issuer, or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other action, avoid or seek to avoid the observance or
performance of any of the terms of this Warrant, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate to protect the rights of the Holder
hereof against dilution (to the extent specifically provided herein) or
impairment.  Without limiting the generality of the foregoing, the Issuer will
(i) not permit the par value, if any, of its Common Stock to exceed the then
effective Warrant Price, (ii) not amend or modify any provision of the Articles
of Incorporation or by-laws of the Issuer in any manner that would adversely
affect the rights of the Holders of the Warrants, (iii) take all such action as
may be reasonably necessary in order that the Issuer may validly and legally
issue fully paid and nonassessable shares of Common Stock, free and clear of any
liens, claims, encumbrances and restrictions upon the exercise of this Warrant,
and (iv) use its best efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof as may be
reasonably necessary to enable the Issuer to perform its obligations under this
Warrant. The Issuer shall cause its Common Stock to continue to be registered
under Section 12(g) or Section 12(b) of the Exchange Act and to comply in all
respects with its reporting and filing obligations under the Exchange Act.  The
Issuer shall not take any action or file any document (whether or not permitted
by the Securities Act or the rules promulgated thereunder) to terminate or
suspend such registration or to terminate or suspend its reporting and filing
obligations under the Exchange Act or Securities Act.  The Issuer further
covenants that it will take such further action as the Holder may reasonably
request, all to the extent required from time to time to enable the Holder to
sell the shares of Common Stock issuable upon exercise of this Warrant without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 promulgated under the Securities Act.  The Issuer shall
provide, at the Issuer’s expense, such legal opinions in the future as are
appropriate and necessary for the issuance and resale of the Common Stock
issuable upon exercise of this Warrant pursuant to an effective registration
statement, Rule 144 under the Securities Act or an exemption from registration.
 In the event that such shares of Common Stock issuable upon exercise of this
Warrant are sold in a manner that complies with an exemption from registration,
the Issuer shall promptly cause its counsel (at the Issuer’s expense) to issue
to the Holder and the Issuer’s transfer agent an opinion permitting removal of
the legend to permit sales of the shares of Common Stock issuable upon exercise
of this Warrant under Rule 144 of the Securities Act. The Issuer shall timely
file all reports required to be filed with the SEC pursuant to the Exchange Act,
and the Issuer shall not terminate its status as an issuer required to file
reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would permit such termination.  The Issuer shall cause
its Common Stock to be eligible for transfer pursuant to the Depository Trust
Issuer Automated Securities Transfer Program at all times.



Section 3.4

Loss, Theft, Destruction of Warrants

Upon receipt of evidence satisfactory to the Issuer of the ownership of and the
loss, theft, destruction or mutilation of any Warrant and, in the case of any
such loss, theft or destruction, upon receipt of indemnity or security
satisfactory to the Issuer or, in the case of any such mutilation, upon
surrender and cancellation of such Warrant, the Issuer will make and deliver, in
lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of like
tenor and representing the right to purchase the same number of shares of Common
Stock.

Article 4  - Adjustment of Warrant Price and Warrant Share Number

The number of shares of Common Stock for which this Warrant is exercisable, and
the price at which such shares may be purchased upon exercise of this Warrant,
shall be subject to adjustment from time to time as set forth in this .  The
Issuer shall give the Holder notice of any event described below which requires
an adjustment pursuant to this  in accordance with .  Notwithstanding any
adjustment hereunder, at no time shall the Warrant Price be increased, except if
it is adjusted pursuant to Section .



Section 4.1

Recapitalization, Reorganization, Reclassification, Consolidation, Merger or
Sale.



4.1.1

In case the Issuer after the Original Issue Date shall do any of the following
(each, a “Triggering Event”): (a) consolidate with or merge into any other
Person and the Issuer shall not be the continuing or surviving corporation of
such consolidation or merger, or (b) permit any other Person to consolidate with
or merge into the Issuer and the Issuer shall be the continuing or surviving
Person but, in connection with such consolidation or merger, any Capital Stock
of the Issuer shall be changed into or exchanged for Securities of any other
Person or cash or any other property, or (c) transfer all or substantially all
of its properties or assets to any other Person, or (d) effect a capital
reorganization or reclassification of its Capital Stock, then, and in the case
of each such Triggering Event, proper provision shall be made so that, upon the
basis and the terms and in the manner provided in this Warrant, the Holder of
this Warrant shall be entitled upon the exercise hereof at any time after the
consummation of such Triggering Event, to the extent this Warrant is not
exercised prior to such Triggering Event, to receive at the Warrant Price in
effect at the time immediately prior to the consummation of such Triggering
Event in lieu of the Common Stock issuable upon such exercise of this Warrant
prior to such Triggering Event, the Securities, cash and property to which such
Holder would have been entitled upon the consummation of such Triggering Event
if such Holder had exercised the rights represented by this Warrant immediately
prior thereto (including the right to elect the type of consideration, if
applicable), subject to adjustments (subsequent to such corporate action) as
nearly equivalent as possible to the adjustments provided for elsewhere in this
.  Unless the surviving entity in any such Triggering Event is a public company
under the Securities Exchange Act of 1934, the common equity securities of which
are traded or quoted on a national securities exchange or the OTC Bulletin Board
(a “Qualifying Entity”), the Holder, at its option, shall be permitted to
require that the Company pay to the Holder an amount equal to the Black-Scholes
value of this Warrant.



4.1.2

Notwithstanding anything contained in this Warrant to the contrary and so long
as the surviving entity is a Qualifying Entity, the Issuer will not be deemed to
have effected  any Triggering Event if, prior to the consummation thereof, each
Person (other than the Issuer) which may be required to deliver any Securities,
cash or property upon the exercise of this Warrant as provided herein shall
assume, by written instrument delivered to the Holder of this Warrant and
reasonably satisfactory to the Holder, (A) the obligations of the Issuer under
this Warrant (and if the Issuer shall survive the consummation of such
Triggering Event, such assumption shall be in addition to, and shall not release
the Issuer from, any continuing obligations of the Issuer under this Warrant)
and (B) the obligation to deliver to such Holder such shares of Securities, cash
or property as, in accordance with the foregoing provisions of this , such
Holder shall be entitled to receive, and such Person shall have similarly
delivered to such Holder, an opinion of counsel for such Person, which shall be
reasonably satisfactory to the Holder, stating that this Warrant shall
thereafter continue in full force and effect and the terms hereof (including,
without limitation, all of the provisions of this subsection ) shall be
applicable to the Securities, cash or property which such Person may be required
to deliver upon any exercise of this Warrant or the exercise of any rights
pursuant hereto.



Section 4.2

Stock Dividends, Subdivisions and Combinations

If at any time the Issuer shall:



4.2.1

set a record date or take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend payable in, or other
distribution of, shares of Common Stock,



4.2.2

subdivide its outstanding shares of Common Stock into a larger number of shares
of Common Stock, or



4.2.3

combine its outstanding shares of Common Stock into a smaller number of shares
of Common Stock,

then (1) the number of shares of Common Stock for which this Warrant is
exercisable immediately after the occurrence of any such event shall be adjusted
to equal the number of shares of Common Stock which a record holder of the same
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to the occurrence of such event (without giving effect to
 hereof) would own or be entitled to receive after the happening of such event,
and (2) the Warrant Price then in effect shall be adjusted to equal (A) the
Warrant Price then in effect multiplied by the number of shares of Common Stock
for which this Warrant is exercisable immediately prior to the adjustment
divided by (B) the number of shares of Common Stock for which this Warrant is
exercisable immediately after such adjustment.



Section 4.3

Other Provisions Applicable to Adjustments under this Article  

In computing adjustments under this , fractional interests in Common Stock shall
be taken into account to the nearest one one-hundredth (1/100th) of a share.



Section 4.4

Form of Warrant after Adjustments

The form of this Warrant need not be changed because of any adjustments in the
Warrant Price or the number and kind of securities purchasable upon exercise of
this Warrant.

Article 5 -  Notice of Adjustments

Whenever the Warrant Price or Warrant Share Number shall be adjusted pursuant to
 hereof (for purposes of this , each an “adjustment”), the Issuer shall cause
its Chief Financial Officer to prepare and execute a certificate setting forth,
in reasonable detail, the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated (including a
description of the basis on which the Board made any determination hereunder),
and the Warrant Price and Warrant Share Number after giving effect to such
adjustment, and shall cause copies of such certificate to be delivered to the
Holder of this Warrant promptly after each adjustment.  Any dispute between the
Issuer and the Holder of this Warrant with respect to the matters set forth in
such certificate may, at the sole option of the Holder of this Warrant, be
submitted to one of the national accounting firms currently known as the “big
four” selected by the Holder, provided that the Issuer shall have ten (10) days
after receipt of notice from such Holder of its selection of such firm to object
thereto, in which case such Holder shall select another such firm and the Issuer
shall have no such right of objection.  The firm selected by the Holder of this
Warrant as provided in the preceding sentence shall be instructed to deliver a
written opinion as to such matters to the Issuer and such Holder within thirty
(30) days after submission to it of such dispute.  Such opinion shall be final
and binding on the parties hereto.  The Issuer shall pay all expenses in
connection with such opinion.

Article 6  - Fractional Shares

No fractional shares of Warrant Stock will be issued in connection with any
exercise hereof, but in lieu of such fractional shares, the Issuer shall at its
option either (a) make a cash payment therefor equal in amount to the product of
the applicable fraction multiplied by the Per Share Market Value then in effect
or (b) issue one whole share in lieu of such fractional share.

Article 7  -  Certain Exercise Restrictions

Notwithstanding anything to the contrary set forth in this Warrant, at no time
may the Holder exercise this Warrant if the number of shares of Common Stock to
be issued pursuant to such exercise would exceed, when aggregated with all other
shares of Common Stock owned by such holder at such time, the number of shares
of Common Stock which would result in such holder beneficially owning (as
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and the rules thereunder) in excess of 9.99% of all of the
Common Stock outstanding at such time; provided, however, that upon the Holder
providing the Issuer with sixty-one (61) days’ notice (pursuant to  hereof) (the
“Waiver Notice”) that such holder would like to waive this Article 7 with regard
to any or all shares of Common Stock issuable upon exercise of this Warrant,
this Article 7 will be of no force or effect with regard to all or a portion of
the Warrant referenced in the Waiver Notice.

Article 8  – Definitions

For the purposes of this Warrant, the following terms have the following
meanings:

“Board” shall mean the Board of Directors of the Issuer.

“Capital Stock” means and includes (i) any and all shares, interests,
participations or other equivalents of or interests in (however designated)
corporate stock, including, without limitation, shares of preferred or
preference stock, (ii) all partnership interests (whether general or limited) in
any Person which is a partnership, (iii) all membership interests or limited
liability company interests in any limited liability company, and (iv) all
equity or ownership interests in any Person of any other type.

“Articles of Incorporation” means the Articles of Incorporation of the Issuer as
in effect on the Original Issue Date, and as hereafter from time to time
amended, modified, supplemented or restated in accordance with the terms hereof
and thereof and pursuant to applicable law.

“Closing Bid Price” shall mean, on any particular date (i) the last trading
price per share of the Common Stock on such date on the OTC Bulletin Board, the
OTCQB, the OTCQX, or a national securities exchange on which the Common Stock is
then listed, or if there is no such price on such date, then the last trading
price on such exchange or quotation system on the date nearest preceding such
date, or (ii) if the Common Stock is not listed then on the OTC Bulletin Board
or any registered national stock exchange, the last trading price for a share of
Common Stock in the over the counter market, as reported by the OTC Bulletin
Board or in the National Quotation Bureau Incorporated or similar organization
or agency succeeding to its functions of reporting prices) at the close of
business on such date, or (iii) if the Common Stock is not then reported by the
OTC Bulletin Board or the National Quotation Bureau Incorporated (or similar
organization or agency succeeding to its functions of reporting prices), then
the average of the “Pink Sheet” quotes for the relevant conversion period, as
determined in good faith by the Holder, or (iv) if the Common Stock is not then
publicly traded the fair market value of a share of Common Stock as determined
by the Holder and reasonably acceptable to the Issuer.

“Common Stock” means the Common Stock, par value $.001 per share, of the Issuer
and any other Capital Stock into which such stock may hereafter be changed.

“Governmental Authority” means any governmental, regulatory or self-regulatory
entity, department, body, official, authority, commission, board, agency or
instrumentality, whether federal, state or local, and whether domestic or
foreign.

“Holders” mean the Persons who shall from time to time own any Warrant.  The
term “Holder” means one of the Holders.

“Independent Appraiser” means a nationally recognized or major regional
investment banking firm or firm of independent certified public accountants of
recognized standing (which may be the firm that regularly examines the financial
statements of the Issuer) that is regularly engaged in the business of
appraising the Capital Stock or assets of corporations or other entities as
going concerns, and which is not affiliated with either the Issuer or the Holder
of any Warrant.

“Issuer” means Vistagen Therapeutics, Inc., a Nevada corporation, and its
successors.

“Original Issue Date” means May14, 2014.

“OTC Bulletin Board” means the over-the-counter electronic bulletin board.

“OTCQB” means a tier of the over-the-counter stock market of OTC Markets Group,
Inc.

“OTCQX” means a tier of the over-the-counter stock market of OTC Markets Group,
Inc.

“Person” means an individual, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated organization, joint
venture, Governmental Authority or other entity of whatever nature.

“Per Share Market Value” means on any particular date (a) the last trading price
on any national securities exchange on which the Common Stock is listed, or, if
there is no such price, the Closing Bid Price for a share of Common Stock in the
overthecounter market, as reported by the OTC Bulletin Board, the OTCQB, the
OTCQX, or in the National Quotation Bureau Incorporated or similar organization
or agency succeeding to its functions of reporting prices) at the close of
business on such date, or (b) if the Common Stock is not then reported by the
OTC Bulletin Board or the National Quotation Bureau Incorporated (or similar
organization or agency succeeding to its functions of reporting prices), then
the average of the “Pink Sheet” quotes for the Common Stock on such date, or (c)
if the Common Stock is not then publicly traded the fair market value of a share
of Common Stock on such date as determined by the Board in good faith; provided,
however, that the Holder, after receipt of the determination by the Board, shall
have the right to select, jointly with the Issuer, an Independent Appraiser, in
which case, the fair market value shall be the determination by such Independent
Appraiser; and provided, further that all determinations of the Per Share Market
Value shall be appropriately adjusted for any stock dividends, stock splits or
other similar transactions during the period between the date as of which such
market value was required to be determined and the date it is finally
determined.  The determination of fair market value shall be based upon the fair
market value of the Issuer determined on a going concern basis as between a
willing buyer and a willing seller and taking into account all relevant factors
determinative of value, and shall be final and binding on all parties.  In
determining the fair market value of any shares of Common Stock, no
consideration shall be given to any restrictions on transfer of the Common Stock
imposed by agreement or by federal or state securities laws, or to the existence
or absence of, or any limitations on, voting rights.

“Securities” means any debt or equity securities of the Issuer, whether now or
hereafter authorized, any instrument convertible into or exchangeable for
Securities or a Security, and any option, warrant or other right to purchase or
acquire any Security.  “Security” means one of the Securities.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute then in effect.

“Term” has the meaning specified in  hereof.

“Trading Day” means (a) a day on which the Common Stock is traded on the OTC
Bulletin Board or any national securities exchange, or (b) if the Common Stock
is not traded on the OTC Bulletin Board or any national securities exchange, a
day on which the Common Stock is quoted in the overthecounter market as reported
by the National Quotation Bureau Incorporated (or any similar organization or
agency succeeding its functions of reporting prices); provided, however, that in
the event that the Common Stock is not listed or quoted as set forth in (a) or
(b) hereof, then Trading Day shall mean any day except Saturday, Sunday and any
day which shall be a legal holiday or a day on which banking institutions in the
State of New York are authorized or required by law or other government action
to close.

“Warrant Price” initially means U.S. $0.50, as such price may be adjusted from
time to time as shall result from the adjustments specified in this Warrant,
including  hereof.  

“Warrant Share Number” means at any time the aggregate number of shares of
Warrant Stock which may at such time be purchased upon exercise of this Warrant,
after giving effect to all prior adjustments and increases to such number made
or required to be made under the terms hereof.

“Warrant Stock” means Common Stock issuable upon exercise of any Warrant or
Warrants or otherwise issuable pursuant to any Warrant or Warrants.

Article 9  - Other Notices



Section 9.1

Other Notices

In case at any time:



9.1.1

the Issuer shall make any distributions to the holders of Common Stock; or



9.1.2

the Issuer shall authorize the granting to all holders of its Common Stock of
rights to subscribe for or purchase any shares of Capital Stock or other rights;
or



9.1.3

there shall be any reclassification of the Capital Stock of the Issuer; or



9.1.4

there shall be any capital reorganization by the Issuer; or



9.1.5

there shall be any (i) consolidation or merger involving the Issuer or (ii)
sale, transfer or other disposition of all or substantially all of the Issuer’s
property, assets or business; or



9.1.6

there shall be a voluntary or involuntary dissolution, liquidation or winding-up
of the Issuer or any partial liquidation of the Issuer or distribution to
holders of Common Stock;

then, in each of such cases, the Issuer shall give written notice to the Holder
of the date on which (i) the books of the Issuer shall close or a record shall
be taken for such dividend, distribution or subscription rights or (ii) such
reorganization, reclassification, consolidation, merger, disposition,
dissolution, liquidation or winding-up, as the case may be, shall take place.
 Such notice also shall specify the date as of which the holders of Common Stock
of record shall participate in such dividend, distribution or subscription
rights, or shall be entitled to exchange their certificates for Common Stock for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, disposition, dissolution, liquidation
or winding-up, as the case may be.  Such notice shall be given at least twenty
(20) days prior to the action in question and not less than twenty (20) days
prior to the record date or the date on which the Issuer’s transfer books are
closed in respect thereto.  The Holder shall have the right to send two (2)
representatives selected by it to each meeting, who shall be permitted to
attend, but not vote at, such meeting and any adjournments thereof.  This
Warrant entitles the Holder to receive copies of all financial and other
information distributed or required to be distributed to the holders of the
Common Stock.

Article 10  – Miscellaneous



Section 10.1

Amendment and Waiver

Any term, covenant, agreement or condition in this Warrant may be amended, or
compliance therewith may be waived (either generally or in a particular instance
and either retroactively or prospectively), by a written instrument or written
instruments executed by the Issuer and the Holder.



Section 10.2

Governing Law

THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.



Section 10.3

Notices

Any and all notices or other communications or deliveries required or permitted
to be provided hereunder shall be in writing and shall be deemed given and
effective on the earlier of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified for notice prior to 5:00 p.m., eastern time, on a Trading Day, (ii)
the Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile telephone number specified for
notice later than 5:00 p.m., eastern time, on any date and earlier than 11:59
p.m., eastern time, on such date, (iii) the Trading Day following the date of
mailing, if sent by nationally recognized overnight courier service or (iv)
actual receipt by the party to whom such notice is required to be given.  The
addresses for such communications shall be with respect to the Holder of this
Warrant or of Warrant Stock issued pursuant hereto, addressed to such Holder at
its last known address or facsimile number appearing on the books of the Issuer
maintained for such purposes, or with respect to the Issuer, addressed to:

VistaGen Therapeutics, Inc.

343 Allerton Avenue

South San Francisco, CA  94080

Attention: Chief Executive Officer

Tel. No.: (650) 577-3600




with a copy to:




Disclosure Law Group

600 West Broadway, Suite 700

San Diego, California 92101

Attention: Daniel W. Rumsey

Tel No.: (619) 795-1134

Fax No.: (619) 330-2101




Copies of notices to the Holder shall be sent to Burak Anderson & Melloni, 30
Main Street, Suite 210, Burlington, Vermont 05401, Tel No.: (802) 862-0500, Fax
No.: (802) 862-8176.  Any party hereto may from time to time change its address
for notices by giving at least ten (10) days written notice of such changed
address to the other party hereto.



Section 10.4

Warrant Agent

The Issuer may, by written notice to each Holder of this Warrant, appoint an
agent having an office in New York, New York for the purpose of issuing shares
of Warrant Stock on the exercise of this Warrant pursuant to  hereof, exchanging
this Warrant pursuant to  hereof or replacing this Warrant pursuant to  hereof,
or any of the foregoing, and thereafter any such issuance, exchange or
replacement, as the case may be, shall be made at such office by such agent.



Section 10.5

Remedies

The Issuer stipulates that the remedies at law of the Holder of this Warrant in
the event of any default or threatened default by the Issuer in the performance
of or compliance with any of the terms of this Warrant are not and will not be
adequate and that, to the fullest extent permitted by law, such terms may be
specifically enforced by a decree for the specific performance of any agreement
contained herein or by an injunction against a violation of any of the terms
hereof or otherwise.



Section 10.6

Successors and Assigns

This Warrant and the rights evidenced hereby shall inure to the benefit of and
be binding upon the successors and assigns of the Issuer, the Holder hereof and
(to the extent provided herein) the Holders of Warrant Stock issued pursuant
hereto, and shall be enforceable by any such Holder or Holder of Warrant Stock.



Section 10.7

Modification and Severability

If, in any action before any court or agency legally empowered to enforce any
provision contained herein, any provision hereof is found to be unenforceable,
then such provision shall be deemed modified to the extent necessary to make it
enforceable by such court or agency.  If any such provision is not enforceable
as set forth in the preceding sentence, the unenforceability of such provision
shall not affect the other provisions of this Warrant, but this Warrant shall be
construed as if such unenforceable provision had never been contained herein.



Section 10.8

Headings

Article and Section headings of this Warrant are for convenience of reference
only and shall not, for any purpose, be deemed a part of this Warrant.

[Signature Page Follows]

















--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has executed this Warrant as of the day and year
first above written.







VISTAGEN THERAPUTICS, INC.










By:_____________________________
                                                      

Name: Shawn K. Singh, JD

Title:   Chief Executive Officer

























































































--------------------------------------------------------------------------------







WARRANT EXERCISE FORM




VISTAGEN THERAPEUTICS, INC.







The undersigned _______________, pursuant to the provisions of the within
Warrant, hereby elects to purchase _____ shares of Common Stock of Vistagen
Therapeutics, Inc. covered by the within Warrant.




Dated: _________________

Signature

___________________________




Address

_____________________

_____________________




Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise: _________________________




The undersigned is an “accredited investor” as defined in Regulation D under the
Securities Act of 1933, as amended.

The undersigned intends that payment of the Warrant Price shall be made as
(check one):    

Cash Exercise_______  

Cashless Exercise_______

If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$________ by certified or official bank check (or via wire transfer) to the
Issuer in accordance with the terms of the Warrant.   

If the Holder has elected a Cashless Exercise, a certificate shall be issued to
the Holder for the number of shares equal to the whole number portion of the
product of the calculation set forth below, which is ___________.

X = Y - (A)(Y)

      B




Where:




The number of shares of Common Stock to be issued to the Holder
__________________(“X”).




The number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised ___________________________ (“Y”).




The Warrant Price ______________ (“A”).




The Per Share Market Value of one share of Common Stock  _______________________
(“B”).














--------------------------------------------------------------------------------







ASSIGNMENT




FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the within Warrant and all rights evidenced thereby and does
irrevocably constitute and appoint _____________, attorney, to transfer the said
Warrant on the books of the within named corporation.




Dated: _________________

Signature

___________________________




Address

_____________________

_____________________




PARTIAL ASSIGNMENT




FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the right to purchase _________ shares of Warrant Stock
evidenced by the within Warrant together with all rights therein, and does
irrevocably constitute and appoint ___________________, attorney, to transfer
that part of the said Warrant on the books of the within named corporation.




Dated: _________________

Signature

___________________________




Address

_____________________

_____________________




FOR USE BY THE ISSUER ONLY:




This Warrant No. _______________ canceled (or transferred or exchanged) this
_____ day of ___________, _____, shares of Common Stock issued therefor in the
name of _______________, Warrant No. _____________ issued for ____ shares of
Common Stock in the name of _______________.




















--------------------------------------------------------------------------------







Warrant Receipt




The undersigned, Platinum Long Term Growth VII, LLC, does hereby acknowledge
receipt of Warrant Number CSW-621 dated, May 14, 2014, representing Two Hundred
Fifty Thousand (250,000) shares of the Common Stock Warrants of VistaGen
Therapeutics, Inc.




IN WITNESS WHEREOF, the undersigned has executed this Receipt as of the date set
forth below.










Type:

Common Stock Warrants




Warrant Number:

CSW-621




Number of Shares:

250,000







Name:




Date:












